EXHIBIT Execution Form $100,000,000 REIMBURSEMENT AGREEMENT among PUBLIC SERVICE COMPANY OF NEW MEXICO as Borrower, THE LENDERS IDENTIFIED HEREIN, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and RBC CAPITAL MARKETS, as Syndication Agent DATED AS OF MAY 8, 2008 DEUTSCHE BANK SECURITIES INC. and RBC CAPITAL MARKETS as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2 Computation of Time Periods and Other Definitional Provisions 15 1.3 Accounting Terms/Calculation of Financial Covenants 16 1.4 Time 16 1.5 Rounding of Financial Covenants 16 1.6 References to Agreements and Requirement of Laws 16 1.7 Letter of Credit Amounts 16 SECTION 2 CREDIT FACILITY 17 2.1 [Intentionally Omitted] 17 2.2 Letters of Credit Facility 17 2.3 Reductions of Committed Amount 24 2.4 [Intentionally Omitted] 24 2.5 [Intentionally Omitted] 24 2.6 [Intentionally Omitted] 24 2.7 Evidence of Debt 24 SECTION 3 GENERAL PROVISIONS APPLICABLE TO CREDIT EXTENSIONS 24 3.1 Interest 25 3.2 Payments Generally 25 3.3 Prepayments 26 3.4 Fees 27 3.5 Payment in full at Maturity 28 3.6 Computations of Interest and Fees 28 3.7 Pro Rata Treatment 29 3.8 Sharing of Payments 29 3.9 Capital Adequacy 30 3.10 [Intentionally Omitted] 30 3.11 [Intentionally Omitted] 30 3.12 [Intentionally Omitted] 30 3.13 Taxes 30 i TABLE OF CONTENTS (continued) Page 3.14 [Intentionally Omitted] 33 3.15 Determination and Survival of Provisions 33 SECTION 4 CONDITIONS PRECEDENT TO CLOSING 34 4.1 Closing Conditions 34 SECTION 5 CONDITIONS TO ALL EXTENSIONS OF CREDIT36 5.1 Funding Requirements 36 SECTION 6 REPRESENTATIONS AND WARRANTIES 37 6.1 Organization and Good Standing 37 6.2 Due Authorization 37 6.3 No Conflicts 37 6.4 Consents 37 6.5 Enforceable Obligations 38 6.6 Financial Condition 38 6.7 No Material Change 38 6.8 No Default 38 6.9 Litigation 38 6.10 Taxes 39 6.11 Compliance with Law 39 6.12 ERISA 39 6.13 Use of Proceeds; Margin Stock 40 6.14 Government Regulation 40 6.15 Solvency 40 6.16 Disclosure 41 6.17 Environmental Matters 41 6.18 Material Leases 41 6.19 Material Lease Interest Payments and Discount Rate 41 SECTION 7 AFFIRMATIVE COVENANTS 41 7.1 Information Covenants 41 7.2 Financial Covenant 44 7.3 Preservation of Existence and Franchises 44 ii TABLE OF CONTENTS (continued) 7.4 Books and Records 45 7.5 Compliance with Law 45 7.6 Payment of Taxes and Other Indebtedness 45 7.7 Insurance 45 7.8 Performance of Obligations 45 7.9 Use of Proceeds 45 7.10 Audits/Inspections 46 7.11 Security 46 SECTION 8 NEGATIVE COVENANTS 47 8.1 Nature of Business 47 8.2 Consolidation and Merger 47 8.3 Sale or Lease of Assets 47 8.4 Affiliate Transactions 48 8.5 Liens 48 8.6 Accounting Changes 49 SECTION 9 EVENTS OF DEFAULT 49 9.1 Events of Default 49 9.2 Acceleration; Remedies 52 9.3 Allocation of Payments After Event of Default 53 SECTION 10 AGENCY PROVISIONS 54 10.1 Appointment and Authority 54 10.2 Rights as a Lender 54 10.3 Exculpatory Provisions 54 10.4 Reliance by Administrative Agent 55 10.5 Delegation of Duties 56 10.6 Resignation of Administrative Agent 56 10.7 Non Reliance on Administrative Agent and Other Lenders 57 10.8 No Other Duties, Etc 57 10.9 Administrative Agent May File Proofs of Claim 57 iii TABLE OF CONTENTS (continued) Page SECTION 11 MISCELLANEOUS 58 11.1 Notices; Effectiveness; Electronic Communication 58 11.2 Right of Set Off 60 11.3 Successors and Assigns 61 11.4 No Waiver; Remedies Cumulative 64 11.5 Attorney Costs, Expenses, Taxes and Indemnification by Borrower 64 11.6 Amendments, Etc 66 11.7 Counterparts 67 11.8 Headings 67 11.9 Survival of Indemnification and Representations and Warranties 67 11.10 Governing Law; Venue; Service 68 11.11 Waiver of Jury Trial; Waiver of Consequential Damages 68 11.12 Severability 68 11.13 Further Assurances 68 11.14 Confidentiality 69 11.15 Entirety 69 11.16 Binding Effect; Continuing Agreement 69 11.17 Regulatory Statement 70 11.18 USA Patriot Act Notice 71 11.19 Acknowledgment 71 11.20 Replacement of Lenders 71 iv SCHEDULES Schedule 1.1(a)Pro Rata Shares Schedule 1.1(b)Illustration of Consolidated EBITDA and Consolidated Interest Expense Schedule 6.18Material Leases Schedule 6.19Material Lease Interest Payments and Discount Rate Schedule 11.1Notices Schedule 11.3Processing and Recording Fees EXHIBITS Exhibit 2.2(b)Form of Letter of Credit Request Exhibit 2.7(c)Form of Note Exhibit 7.1(c)Form of Compliance Certificate Exhibit 11.3(b) Form of Assignment and Assumption v REIMBURSEMENT AGREEMENT THIS REIMBURSEMENT AGREEMENT (this “Reimbursement Agreement”) is entered into as of May 8, 2008 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, as Borrower, the Lenders and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent. RECITALS WHEREAS, the Borrower has requested the Lenders to provide a letter of credit facility to the Borrower in an initial aggregate amount of $100,000,000; and WHEREAS, the Lenders party hereto have agreed to make the requested letter of credit facility available to the Borrower on the terms and conditions hereinafter set forth. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1.1Definitions. The following terms shall have the meanings specified herein unless the context otherwise requires.Defined terms herein shall include in the singular number the plural and in the plural the singular: “Administrative Agent” means Deutsche Bank AG New York Branch or any successor administrative agent appointed pursuant to Section 10.6. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.1 or such other address or account with as the Administrative Agent may from time to time notify the Borrower and the Lenders. “Administrative Fees” has the meaning set forth in Section 3.4(d). “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling (including but not limited to all directors and officers of such Person), controlled by or under direct or indirect common control with such Person.A Person shall be deemed to control a corporation if such Person possesses, directly or indirectly, the power (a) to vote 10% or more of the securities having ordinary voting power for the election of directors of such corporation or (b) to direct or cause direction of the management and policies of such corporation, whether through the ownership of voting securities, by contract or otherwise. 1 “Agent-Related Persons” means the Administrative Agent, together with its Affiliates and the officers, directors, employees, agents and attorneys-in-fact of the Administrative Agent and its Affiliates. “Applicable Percentage” means, as of any date, for L/C Fees and Commitment Fees, the appropriate applicable percentages, in each case (subject to the exception indicated below), corresponding to the Debt Rating in effect as of the most recent Calculation Date and the Utilization Percentage, in effect as of such date, as shown below: Debt Rating Applicable Percentage for Commitment Fees Applicable Percentage for L/C Fees Utilization <33% Utilization ≥33% and <67% Utilization ≥ 67% BBB-/Baa3 0.300% 1.000% 1.125% 1.250% BB+/Ba1 0.350% 1.500% 1.750% 2.000% <BB+ or unrated/ <Ba1 or unrated 0.400% 1.750% 2.000% 2.500% The Applicable Percentage shall be determined and adjusted on the date (each a “Calculation Date”) one Business Day after the date on which the Borrower’s Debt Rating is upgraded or downgraded.If at any time there is a split in the Borrower’s Debt Ratings between S&P and Moody’s, the Applicable Percentage shall be determined by the lower of the two Debt Ratings (i.e. the higher pricing).If the Borrower does not have a Debt Rating from either S&P or Moody’s, then, with respect to the Debt Rating, “<BB+ or unrated/<Ba1 or unrated” shall apply. Each Applicable Percentage shall be effective from one Calculation Date until the next Calculation Date. “Approved Fund” means any Fund that is administered or managed by (a)a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arrangers” means each of DBSI and RBC Capital Markets, together with their respective successors and/or assigns. “Assignment and Assumption” means an Assignment and Assumption substantially in the form of Exhibit 11.3(b). “Authorized Officer” means any of the president, chief executive officer, chief financial officer or treasurer of the Borrower. “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States Code, as amended, modified, succeeded or replaced from time to time. 2 “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by the Administrative Agent as its “prime rate” (the “Prime Rate”).The Prime Rate is a rate set by the Administrative Agent based upon various factors including the Administrative Agent’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by the Administrative Agent shall take effect at the opening of business on the day specified in the public announcement of such change. “Borrower” means Public Service Company of New Mexico, a New Mexico corporation, together with its successors and permitted assigns. “Borrower Obligations” means, without duplication, all of the obligations of the Borrower to the Lenders and the Administrative Agent, whenever arising, under this Reimbursement Agreement, the Notes, or any of the other Credit Documents. “Business Day” means any day other than a Saturday, a Sunday, a legal holiday or a day on which banking institutions are authorized or required by Law or other governmental action to close in New York, New York. “Calculation Date” has the meaning set forth in the definition of “Applicable Percentage”. “Capital Stock” means (a) in the case of a corporation, all classes of capital stock of such corporation, (b) in the case of a partnership, partnership interests (whether general or limited), (c) in the case of a limited liability company, membership interests and (d) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person; including, in each case, all warrants, rights or options to purchase any of the foregoing. “Cash Collateralize” means to pledge and deposit with or deliver to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit account balances pursuant to documentation in form and substance satisfactory to the Administrative Agent and the L/C
